BIJUR, J.
It appears without contradiction, and without question of the good faith of defendants or their attorneys, that the latter was, at the time this case was called for trial in the Municipal Court, actually engaged in trying another case before a justice of the Supreme Court and a jury. The latter case had been begun the afternoon before, and was ultimately finished on the day of the default. These circumstances having been adequately presented by a sufficient affidavit, the case should have been held until the termination of the trial in the Court.
Order reversed, and default opened without terms, and without costs of this appeal. All concur.